Name: Commission Regulation (EC) No 30/2009 of 16 January 2009 amending Regulation (EC) No 1032/2006 as far as the requirements for automatic systems for the exchange of flight data supporting data link services are concerned (Text with EEA relevance)
 Type: Regulation
 Subject Matter: transport policy;  air and space transport;  European organisations;  United Nations;  communications
 Date Published: nan

 17.1.2009 EN Official Journal of the European Union L 13/20 COMMISSION REGULATION (EC) No 30/2009 of 16 January 2009 amending Regulation (EC) No 1032/2006 as far as the requirements for automatic systems for the exchange of flight data supporting data link services are concerned (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 552/2004 of the European Parliament and of the Council of 10 March 2004 on the interoperability of the European Air traffic Management Network (the interoperability Regulation) (1) and in particular Article 3(1) thereof, Having regard to Regulation (EC) No 549/2004 of the European Parliament and the Council of 10 March 2004 laying down the framework for the creation of the single European sky (the framework Regulation) (2), and in particular Article 8(2) thereof, Whereas: (1) In order to enable the use of air-ground data link applications, area control centres providing data link services in accordance with Commission Regulation (EC) No 29/2009 of 16 January 2009 laying down requirements on data link services for the single European sky (3) should have access on time to the appropriate flight information. (2) In order to enable the next air traffic control unit to start exchanging data with the aircraft, where area control centres concerned do not have an in-common data link connectivity service, automated processes related to logon information and communication with the next authority should be implemented. (3) Eurocontrol has been mandated in accordance with Article 8(1) of Regulation (EC) No 549/2004 to develop requirements for the coordinated introduction of data link services. This Regulation is based on the resulting mandate report of 19 October 2007. (4) Commission Regulation (EC) No 1032/2006 of 6 July 2006 laying down requirements for automatic systems for the exchange of flight data for the purpose of notification, coordination and transfer of flights between air traffic control units (4) should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Single Sky Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1032/2006 is amended as follows: 1. in Article 3, the following paragraph 4 is added: 4. Air navigation service providers providing data link services in accordance with Regulation (EC) No 29/2009 shall ensure that the systems referred to in Article 1(2)(a) and serving area control centres, comply with the interoperability and performance requirements specified in Annex I, Parts A and D.; 2. Annexes I and III are amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 January 2009. For the Commission Antonio TAJANI Vice-President (1) OJ L 96, 31.3.2004, p. 26. (2) OJ L 96, 31.3.2004, p. 1. (3) See page 3 of this Official Journal. (4) OJ L 186, 7.7.2006, p. 27. ANNEX Annexes I and III to Regulation (EC) No 1032/2006 are amended as follows: 1. in Annex I, the following Part D is added: PART D: REQUIREMENTS FOR PROCESSES SUPPORTING DATA LINK SERVICES 1. LOGON FORWARD 1.1. Flight information concerned 1.1.1. The information subject to the logon forward process shall include as a minimum:  aircraft identification,  departure aerodrome,  destination aerodrome,  logon type,  logon parameters. 1.2. Rules of application 1.2.1. One logon forward process shall be performed for each data-link logged-on flight planned to cross the boundary. 1.2.2. The logon forward process shall be initiated at or as soon as possible after the earlier of the times determined from the following:  a parameter number of minutes before the estimated time at the coordination point,  the time at which the flight is at a bilaterally agreed distance from the coordination point, in accordance with the letters of agreement. 1.2.3. Eligibility criteria for the logon forward process shall be in accordance with the letters of agreement. 1.2.4. The logon forward information shall be included with the corresponding flight information in the receiving unit. 1.2.5. The logged-on status of the flight may be displayed at the appropriate working position within the receiving unit. 1.2.6. Completion of the logon forward process, including confirmation from the receiving unit shall be provided to the transferring unit. 1.2.7. Failure of the logon forward process to confirm completion, within the applicable quality of service requirements, shall result in the initiation of an air-ground data link contact request to the aircraft. 2. NEXT AUTHORITY NOTIFIED 2.1. Flight information concerned 2.1.1. The information subject to the next authority notified process shall include as a minimum:  aircraft identification,  departure aerodrome,  destination aerodrome. 2.2. Rules of application 2.2.1. One next authority notified process shall be performed for each eligible flight crossing the boundary. 2.2.2. The next authority notified process shall be initiated after the next data authority request with the aircraft has been acknowledged by the airborne system. 2.2.3. Following the successful processing of the next authority notified information the receiving unit shall initiate a controller pilot data link communication (CPDLC) start request with the aircraft. 2.2.4. If the next authority notified information has not been received within a bilaterally agreed parameter time, local procedures shall be applied by the receiving unit for the initiation of data link communications with the aircraft. 2.2.5. Completion of the next authority notified process, including confirmation from the receiving unit shall be provided to the transferring unit. 2.2.6. Failure of the next authority notified process to confirm completion, within the applicable quality of service requirements shall result in the initiation of local procedures in the transferring unit.; 2. in Annex III, points 2 and 3 are replaced by the following: 2. The interoperability and performance requirements specified in paragraphs 3.2.4, 3.2.5, 4.2.3, 4.2.4, 5.2.3, 5.2.4, 6.2.3 and 6.2.4 of Annex I, Part B and 1.2.6, 1.2.7, 2.2.5 and 2.2.6 of Annex I, Part D shall also be considered as safety requirements. 3. For the revision of coordination, abrogation of coordination, basic flight data, change to basic flight data, logon forward and next authority notified processes, the quality of service requirements specified in Annex II shall also be considered as safety requirements..